DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 10/05/2021 have been fully considered but they are not persuasive. 
Applicant argues, Examiner can hence not breath a different meaning into "the second set of at least one occasion" beyond a set that does not overlap with an active time. More particularly, examiner cannot interpret "the second set of at least one occasion" to mean the direct opposite of its claimed definition by Applicant.
	In response, the claim defines an active time during which the apparatus monitors transmissions from a further apparatus overlaps with a first set of at least one occasion of the plurality of occasions. Thus, the active time is defined as the active time of the first set of at least one occasion and is unrelated to a second set of at least one occasion. The claim is broadly claimed; therefore, broadly interpreted as claimed. Beale 
Applicant argues, Cheng does not disclose anything about WUSs or paging signals.
In response, Cheng discloses [0035] When a UE is configured with a (long) DRX cycle, it monitors the downlink control channel in some configured subframes during a DRX cycle referred to as the “onDuration,” where if the UE fails to decode any DL transmission, it goes to DRX. In case the UE decodes DL transmission, it comes out of DRX by starting a timer, referred to as the “drx-InactivityTimer” and continues monitoring the downlink control channel until the timer is expired. Hence the DL transmission is a wake up signaling as it comes out of DRX by starting a timer, and continues monitoring the downlink control channel until the timer is expired.
Applicant argues, Weng does not plausibly determine a second set of that does not overlap with an active time, because he has no reasonable basis for making a determination of lack of overlap of the active time of one occasion with another occasion, given that an alternative to there not being any overlap is simply not possible 
In response, The claim does not provide any basis and/or specific technical reason why and how the active time of the first set of at least one occasion is related to the a second set of at least one occasion of the plurality of occasions does not overlap with the active time. The claim does not incorporate the feature(s) that enabling the step of determine a second set of that does not overlap with an active time. The claim is broadly claimed; therefore, broadly interpreted. That is, as Weng discloses a previous wakeup occasion 210, and a second wakeup occasion 250, hence a first active time and a second active time are corresponding to previous wakeup occasion 210, and a second wakeup occasion 250 respectively. And, as Weng disclose [0026] In some implementations, the UE may determine the beginning of the first wakeup period 220 during the DRX inactive time 202. The first wakeup period 220 is the period from the time when the UE activates its RF receiver to the beginning of the DRX active time 240. That is, the second wakeup occasion 250 causing the UE activates its RF receiver to the beginning of the DRX active time 240 which is different than the previous wakeup occasion 210 which active time no longer active and has ceased, hence determine a second set of that does not overlap with an active time. it is also obvious to see, as shown in Figure 11 of Beale, each of the active time of the DRX cycle 1101 does not overlap each other, hence by starting a next second set of at least one occasion it determines that a second set of at least one occasion of the plurality of occasions does not overlap with the active time of the first set of at least one occasion. 

In response, Beale discloses in Figure 11 plurality of WUS including DRX_on, paging occasions A, B, C, D, E and each has a DRX cycle 1101 hence a first set of at least one occasion of the plurality of occasions and a second set of at least one occasion of the plurality of occasions. Although Beale does not explicitly disclose determine that a second set of at least one occasion of the plurality of occasions does not overlap with the active time, however, it is obvious to see, as shown in Figure 11, each of the active time of the DRX cycle 1101 does not overlap each other, hence disclosing the claim limitations as noted in the rejection below.
Applicant argues, Beale in view of Cheng and Weng factually is also entirely mute on determining, based on a set not overlapping with an active time, whether to monitor transmissions during a next DRX on-duration. 
In response, Beale discloses in para. [0088] The 2.sup.nd wake DRX cycle is an opportunity to reach the UE since the UE will wake up regardless of the presence or absence of WUSs, and give an opportunity for the network to reconfigure the WUSs for this UE (e.g. increase preamble length or repetition), hence determining, based on a set not overlapping with an active time, whether to monitor transmissions during a next DRX on-duration.  
Applicant argues, More particularly, it does not teach or suggest skipping monitoring of WUSs that overlap with the active time while monitoring the WUSs that do not overlap with the active time as claimed. 

Applicant argues, Tseng is unrelated to the claimed solution defining how the UE should operate when some WUSs within a DRX cycle are during an active time of the UE while some WUSs of the same DRX cycle are not during the active time.
In response, Tseng is an analogue art teaches in para. [0029] The DRX configuration includes one or more timers, such as onDurationTimer, drx-InactivityTimer, and drx-Cycle. The DRX configuration may be applied to UEs in RRC connected state, RRC inactive state, and RRC idle state respectively. And further teaches receive, from the further apparatus, an indication to end the active time ([0031] when a DRX Command Medium Access Control (MAC) Control Element (CE) is received by the UE during the on duration period, the UE stops the active time); in response to the indication being received, stop monitoring transmissions from the further apparatus during the active time ([0031] After the termination of active time, the UE would not monitor downlink control channels from the base station) as claimed in claim 5. 
Applicant argues, the disclosure of Tabet is unrelated to the claimed solution defining how the UE should operate when some WUSs within a DRX cycle are during an active time of the UE while some WUSs of the same DRX cycle are not during the active time.
In response, Tabet is an analogue art teaches skip monitoring transmissions from the further apparatus during the next discontinuous reception on-duration ([0090] .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al., US 2020/0092808 in view of Cheng et al., US 2017/0215222 and further in view of Weng et al., US 2016/0007292.   
Claim 1, Beale discloses (fig 10) an apparatus comprising: 
at least one processor ([0250] processors); and 

the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
determine a plurality of occasions for monitoring wake up signaling during a discontinuous reception cycle (fig 11, [0073] A first DRX cycle 1101, labelled WUS DRX cycle); 
determine that an active time during which the apparatus monitors transmissions from a further apparatus overlaps (fig 11, wake DRX cycle 1102 [0074] A second longer DRX cycle 1102, labelled wake DRX cycle. The UE always wakes up to monitor for messages from the network at the periodicity of this DRX cycle) with a first set of at least one occasion of the plurality of occasions (fig 11, WUS DRX cycle 1101); 
monitor the wake up signaling on the second set of at least one occasion ([0069] The UE always wakes up at the second DRX cycle's DRX_on times.  The UE counts the number of WUSs received during the second DRX cycle); 
but is silent on, 	
skip monitoring wake up signaling on the first set of at least one occasion; 
determine that a second set of at least one occasion of the plurality of occasions does not overlap with the active time; 
determine, at least partially based on the monitored second set of at least one occasion, whether to monitor transmissions from the further apparatus during a next discontinuous reception on-duration following the plurality of occasions.  

determine, at least partially based on the monitored second set of at least one occasion ([0116] If the UE decodes that there is no upcoming signal from the serving cell, the UE can stop monitoring on that serving cell until the next configured onDuration occasion), whether to monitor transmissions from the further apparatus during a next discontinuous reception on-duration following the plurality of occasions ([0118] if the UE decodes that there is upcoming data for that UE, the UE starts/restarts its drx-InactivityTimer and monitors (E)PDCCH).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale invention with Cheng invention to include the claimed limitation(s) so as to allow the UE to stop monitoring signals from a serving cell until the next cycle in order to optimize its operation conserving power. 
But Beale and Cheng invention is silent on,
determine that a second set of at least one occasion of the plurality of occasions does not overlap with the active time.  
However, as Weng discloses determine that a second set of at least one occasion (fig 2, [0024] second wakeup occasion 250) of the plurality of occasions (fig 2, [0024] a previous wakeup occasion 210, and a second wakeup occasion 250) does not overlap with the active time (fig 2, wakeup period 220, [0024] a previous wakeup 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale and Cheng invention with Weng invention to include the claimed limitation(s) so as to allow the UE to activate the receiver at the beginning of the second wakeup period in order to receive a paging occasion thereby improving system communication. 
Claim 2, Beale as modified discloses the apparatus of claim 1, wherein the transmissions monitored by the apparatus comprise control information transmitted via a physical downlink control channel (Beale [0033] resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same sub-frame).  
Claim 3, Beale as modified discloses the apparatus of claim 1, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
prior to determining the plurality of occasions, receive a first configuration from the further apparatus, the first configuration configuring the plurality of occasions to the apparatus (Beale [0069] The UE counts the number of WUSs received during the second DRX cycle).  
Claim 4, Beale as modified discloses the apparatus of claim 1, wherein the plurality of occasions are associated with the next discontinuous reception on-duration 
Claim 7, Beale as modified discloses the apparatus of claim 1, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
receive a second configuration from the further apparatus, the second configuration configuring the next discontinuous reception on-duration to the apparatus (Beale [0069] The UE always wakes up at the second DRX cycle's DRX_on times.  The UE counts the number of WUSs received during the second DRX cycle).  
Claim 8, Beale as modified discloses the apparatus of claim 1, wherein the apparatus is a terminal device and the further apparatus is a network device (Beale, fig 4, UE, eNB).  
Claim 18, see claim 1 for the rejection, Beale discloses a method comprising: 
determining, at an apparatus, a plurality of occasions for monitoring wake up signaling during a discontinuous reception cycle; 
determining that an active time during which the apparatus monitors transmissions from a further apparatus overlaps with a first set of at least one occasion of the plurality of occasions; 
skip monitoring wake up signaling on the first set of at least one occasion; 
determining that a second set of at least one occasion of the plurality of occasions does not overlap with the active time; 
monitoring the wake up signaling on the second set of at least one occasion;  25NC316688-US-NP 

Claim 19, Beale as modified discloses the method of claim 18, wherein the plurality of occasions are associated with the next discontinuous reception on-duration (Beale fig 11, DRX cycle).  
Claim 20, Beale as modified discloses the method of claim 18, wherein the apparatus is a terminal device and the further apparatus is a network device (Beale, fig 4, UE, eNB).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al., US 2020/0092808, Cheng et al., US 2017/0215222 and Weng et al., US 2016/0007292 in view of Tseng et al., US 2019/0037498 and further in view of Tabet et al., US 2015/0365995. 
Claim 5, Beale as modified discloses the apparatus of claim 1, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to:  
but Beale, Cheng and Weng invention is silent on,  
receive, from the further apparatus, an indication to end the active time; 
in response to the indication being received, stop monitoring transmissions from the further apparatus during the active time; and  
skip monitoring transmissions from the further apparatus during the next discontinuous reception on-duration.  

in response to the indication being received, stop monitoring transmissions from the further apparatus during the active time ([0031] After the termination of active time, the UE would not monitor downlink control channels from the base station); 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Cheng and Weng invention with Tseng invention to include the claimed limitation(s) so as to enable the UE to stop monitoring downlink from the base station for optimizing system operation. 
But Beale, Cheng, Weng and Tseng invention is silent on, 
and  
skip monitoring transmissions from the further apparatus during the next discontinuous reception on-duration.  
However, as Tabet discloses skip monitoring transmissions from the further apparatus during the next discontinuous reception on-duration ([0090] the UE 106 may enter C-DRX operation based on the command to enter C-DRX.  Thus, the UE 106 may sleep, possibly prior to expiration of the C-DRX inactivity timer of the UE 106, and may remain in the low power state through the indicated number of C-DRX cycles.  In other words, for each C-DRX cycle of the indicated number of next C-DRX cycles, the UE 106 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Cheng, Weng and Tseng invention with Tabet invention to include the claimed limitation(s) so as the network may refrain from scheduling transmissions during the drx cycles so that the UE may not miss any scheduling information. 
Claim 6, the apparatus of claim 5, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
receive the indication via a MAC control element (Tseng [0031] a DRX Command Medium Access Control (MAC) Control Element (CE) is received by the UE).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Cheng, Weng, Tseng and Tabet invention to include the claimed limitation(s) so as to enable the UE to stop monitoring downlink from the base station for optimizing system operation. 
Claim(s) 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al., US 2020/0092808 in view of Tabet et al., US 2015/0365995 and further in view of Weng et al., US 2016/0007292 and Cheng et al., US 2017/0215222  . 
Claim 9, Beale discloses (fig 10) an apparatus comprising: 
at least one processor ([0250] processors); and 

the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
determine a plurality of occasions for transmitting wake up signaling to a further apparatus during a discontinuous reception cycle (fig 11, [0073] A first DRX cycle 1101, labelled WUS DRX cycle); 
determine that an active time during which the apparatus transmits information to the further apparatus overlaps (fig 11, wake DRX cycle 1102 [0074] A second longer DRX cycle 1102, labelled wake DRX cycle. The UE always wakes up to monitor for messages from the network at the periodicity of this DRX cycle) with a first set of at least one of the plurality of occasions for transmitting wake up signaling (fig 11, WUS DRX cycle 1101); 
transmit the wake up signaling on the second set of at least one occasion ([0069] The UE always wakes up at the second DRX cycle's DRX_on times.  The UE counts the number of WUSs received during the second DRX cycle); 
but is silent on, 
skip transmitting wake up signaling on the first set of at least one occasion;  
determine that a second set of at least one occasion of the plurality of occasions does not overlap with the active time; 
determine, at least partially based on the transmitted wake up signaling on the second set of at least one occasion, whether a next discontinuous reception on-duration is available for transmitting information to the further apparatus.  

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale invention with Tabet invention to include the claimed limitation(s) so as the network may refrain from scheduling transmissions during the drx cycles so that the UE may not miss any scheduling information. 
But Beale and Tabet invention is silent on,
determine that a second set of at least one occasion of the plurality of occasions does not overlap with the active time; 
determine, at least partially based on the transmitted wake up signaling on the second set of at least one occasion, whether a next discontinuous reception on-duration is available for transmitting information to the further apparatus.  
However, as Weng discloses determine that a second set of at least one occasion (fig 2, [0024] second wakeup occasion 250) of the plurality of occasions (fig 2, [0024] a previous wakeup occasion 210, and a second wakeup occasion 250) does not overlap with the active time (fig 2, wakeup period 220, [0024] a previous wakeup occasion 210, and a second wakeup occasion 250) hence the previous wakeup occasion 210 also comprises wakeup period  that does not overlap with the second wakeup occasion 250. 

But Beale, Tabet and Weng invention is silent on,
determine, at least partially based on the transmitted wake up signaling on the second set of at least one occasion, whether a next discontinuous reception on-duration is available for transmitting information to the further apparatus.  
However, as Cheng discloses determine, at least partially based on the monitored second set of at least one occasion ([0116] If the UE decodes that there is no upcoming signal from the serving cell, the UE can stop monitoring on that serving cell until the next configured onDuration occasion), whether to monitor transmissions from the further apparatus during a next discontinuous reception on-duration following the plurality of occasions ([0118] if the UE decodes that there is upcoming data for that UE, the UE starts/restarts its drx-InactivityTimer and monitors (E)PDCCH).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Tabet and Weng invention with Cheng invention to include the claimed limitation(s) so as to allow the UE to stop monitoring signals from a serving cell until the next cycle in order to optimize its operation conserving power. 
Claim 10, Beale as modified discloses the apparatus of claim 9, wherein the information transmitted to the further apparatus comprises control information 
Claim 11, Beale as modified discloses the apparatus of claim 9, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: transmit a first configuration to the further apparatus, the first configuration configuring the 24NC316688-US-NP plurality of occasions to the further apparatus (Beale fig 11, WUS).  
Claim 12, Beale as modified discloses the apparatus of claim 9, wherein the active time ends before the next discontinuous reception on-duration (Tabet fig 6, DRX-On, DRX-Off).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Tabet, Weng and Cheng invention to include the claimed limitation(s) so as to allow the UE to conserve power in order to optimize its operation. 
Claim 13, Beale as modified discloses the apparatus of claim 9, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: 
transmit, to the further apparatus, an indication to end the active time (Tabet [0090] the UE 106 may enter C-DRX operation based on the command to enter C-DRX.  Thus, the UE 106 may sleep, possibly prior to expiration of the C-DRX inactivity timer of the UE 106, and may remain in the low power state through the indicated number of C-DRX cycles); 

determine that the next discontinuous reception on-duration is unavailable for transmitting information to the further apparatus (Tabet [0090] The BS 102 may refrain from scheduling transmissions and/or providing grants during the indicated number of C-DRX cycles after sending the command).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Tabet, Weng and Cheng invention with invention to include the claimed limitation(s) so as the network may refrain from scheduling transmissions during the drx cycles so that the UE may not miss any scheduling information. 
Claim 14, Beale as modified discloses the apparatus of claim 13, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the apparatus to: transmit the indication via a MAC control element (Tabet [0087] The command may take any desired form, such as a MAC control element (CE)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Beale, Tabet, Weng and Cheng invention with invention to include the claimed limitation(s) so as the network to command a UE to enter a sleep mode to conserve energy.  

transmit a second configuration to the further apparatus, the second configuration configuring the next discontinuous reception on-duration to the further apparatus (Beale [0069] The UE always wakes up at the second DRX cycle's DRX_on times.  The UE counts the number of WUSs received during the second DRX cycle).  
Claim 16, Beale as modified discloses the apparatus of claim 9, wherein the apparatus is a network device and the further apparatus is a terminal device (Beale, fig 4, UE, eNB).  
Claim 17, Beale as modified discloses the apparatus of claim 9, wherein the plurality of occasions are associated with the next discontinuous reception on-duration (Beale [0069] The UE always wakes up at the second DRX cycle's DRX_on times.  The UE counts the number of WUSs received during the second DRX cycle).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647